                   UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF GEORGIA

                            SAVANNAH DIVISION

UNITED STATES OF AMERICA,
                                 )
V.                                1          CR416-153

CODY WILLIAM MAGEE,

     Defendant.



                                 ORDER


     Cody William Magee pled guilty to one count of causing the

United States Coast Guard to attempt to save lives where no help is

needed, docs. 3 & 53(Magee attempted to fake his own death at sea to

avoid pending charges in Effingham County), and was sentenced to 30

months' imprisonment and repayment of nearly $750,000 restitution to

the Government, doc. 69.      Nothing in either the plea agreement or

judgment indicated that his federal sentence should be served

concurrently to any sentence later imposed by the state of Georgia. See

docs. 53 & 69.


     After receiving his 30 month sentence in this Court in November

2016, Magee remained in state custody. See doc. 79 at 1-2. In February

2018, Magee was sentenced by the State to serve a five year sentence in

his Effingham County prosecution.        See http://www.dcor.state.ga.us
/GDC/Offender/Query (noting concurrent five year sentences for

attempted child molestation and computer pornography). The Bureau

of Prisons (BOP) lodged a detainer with the Georgia Department of

Corrections indicating its intent to have Magee detained at the

expiration of his state sentence to be transferred to federal custody, and

thus begin serving his federal sentence. Doc. 79 at 1-2. Magee objects

that his sentences ought to be served concurrently, id. at 2, and asks

the Court to order the BOP to calculate his sentence accordingly and

(perhaps) void the detainer pursuant to 18 U.S.C. § 3621(b). Id. at 2-3

(arguing that he has already served his 30 month federal sentence in

state custody).

     Put differently, Magee asks for his federal sentence to be

rewritten to be served concurrently with his state sentence, which he is

currently serving. Nothing in his federal sentence suggests that it is to

be served before or concurrently with any state sentence, and his later-

imposed state sentence cannot alter the federal sentence.             See

Bloomgren v. Belaski, 948 F.2d 688, 691 (10th Cir. 1991). Because

Magee's federal sentence does not affirmatively order concurrent service

of his federal and state sentences, it has not been executed unlawfully.
He has no claim for relief this Court can provide, and his motion is

DISMISSED.!

       SO ORDERED this              ay of A


                                           LISA GODBEY WOOD,JUDGE
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA




1 That is not to say that Magee lacks administrative options for the relief he seeks. He may
ask his state custodians to request the BOP to designate the state institution as the place to
serve his federal sentence concurrently with his state sentence. BOP Program Statement
5160.05(9}(b)(5) states:
   State Request. Occasionally, a Regional Office receives a request from a state
   jurisdiction indicating that the state and federal sentences are to be served
   concurrently, whether by state court order or department of corrections referral.
       (a) The [Regional Inmate Systems Administrator] will gather and review all
       information pertaining to the federal and state sentences. After reviewing this
       information carefully, if necessary, the RISA will correspond with the federal
       sentencing court to ascertain whether it has any objections to the federal and state
       sentences running concurrently. A courtesy copy of this correspondence will be
       forwarded to the appropriate U.S. Attorney
      (b) If the court has no objections, the state institution may be designated as the
      place to serve the federal sentence concurrently with the state sentence, according
      to the procedures detailed in this Program Statement.
"The [BOP] will not, under ordinary circumstances, such as overcrowding in a state
institution, accept transfer of the inmate into federal custody for concurrent service."
United States v. Eccleston, 521 F.3d 1249,1252 n. 1(10th Cir. 2008).
